93 S.E.2d 140 (1956)
A. B. MOORE
v.
CHESAPEAKE and OHIO RAILWAY COMPANY, etc., et al.
Supreme Court of Appeals of Virginia.
June 18, 1956.
Rehearing Denied September 4, 1956.
Richmond Moore, Jr., Richmond (B. Gary Blake, Blake, Taylor, Hazen & Laster, Tucker, Mays, Cabell & Moore, Richmond, on brief), for appellant.
Milton Kramer, Washington, D. C. (Olin A. Rogers, Meade T. Spicer, Jr., Richmond, Lester P. Schoene, Charles M. Mulholland, Edward J. Hickey, Jr., Washington, D. C., Rogers, Cudlipp & Savage, Richmond, Schoene & Kramer, Mulholland, Robie & Hickey, Washington, D. C., on brief), for appellees.
Before HUDGINS, C. J., and EGGLESTON, SPRATLEY, BUCHANAN, MILLER, SMITH, and WHITTLE, JJ.
PER CURIAM.
The determination of this case is controlled by the decision of the Supreme Court of the United States in the case of Railway Employes' Department v. Hanson, 76 S. Ct. 714, and accordingly the order of the Hustings Court of the City of Richmond, Part II, appealed from, is hereby affirmed.
Affirmed.